EXHIBIT 99.1 LOAN AGREEMENT among LITHIA MOTORS, INC., CERTAIN OF ITS SUBSIDIARIES, THE LENDERS PARTY HERETO FROM TIME TO TIME, and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Agent and JPMorgan Chase Bank, N.A., as Syndication Agent U.S. Bank National Association and J.P. Morgan Securities LLC, As Co-Lead Arrangers and Joint Bookrunners Toyota Motor Credit Corporation and Mercedes-Benz Financial Services USA LLC, as Co-Documentation Agents Dated as of April 17, 2012 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETIVE PROVISIONS 1 1.1. Defined Terms 1 1.2. Other Interpretive Provisions 28 ARTICLE 2 NEW VEHICLE FLOORPLAN LINE OF CREDIT 29 2.1. New Vehicle Floorplan Loans 29 2.2. New Vehicle Swing Line Loans 31 2.3 Terms Applicable to New Vehicle Floorplan Loans and New Vehicle Swing Line Loans 35 2.4. New Vehicle Floorplan Borrowers 38 2.5. Addition of New Vehicle Floorplan Dealerships 43 ARTICLE 3 USED VEHICLE FLOORPLAN LINE OF CREDIT 43 3.1. Used Vehicle Floorplan Loans 43 3.2. Used Vehicle Swing Line Loans 46 ARTICLE 4 REVOLVING LINE OF CREDIT 50 4.1. Revolving Loans 50 4.2. Revolving Swing Line Loans 53 ARTICLE 5 LETTERS OF CREDIT 56 5.1. Letter of Credit Commitment 56 5.2. Existing Letters of Credit 56 5.3. LC Agreements 56 5.4. Expiry Date 56 5.5. Requests for Letters of Credit 57 5.6. Participation in Letters of Credit 57 5.7. Payments 58 5.8. Terms Satisfactory to LC Issuer 58 5.9. Obligations Absolute 58 5.10. Letter of Credit Fees 59 5.11. LC Collateral Account 59 5.12. Borrower Indemnification 60 5.13. Lenders Indemnification 60 ARTICLE 6 CERTAIN ADDITIONAL PROVISIONS 60 6.1. Interest 60 6.2. Evidence of Debt 61 6.3. Borrowing Procedure 61 6.4. Obligations Several 62 6.5. Non-Receipt of Funds by Agent 62 6.6. Authorization 63 6.7. Interest and Fee Basis 63 6.8. Method of Payment 63 6.9. Payment by Automatic Debit 64 6.10. Late Charges 64 6.11. Limitation of Interest 64 6.12. Increase Option 65 6.13. Authorization 66 Page i 6.14. Defaulting Lenders 66 6.15. Replacement of Lender 70 6.16. Per Annum Fee 70 ARTICLE 7 YIELD PROTECTION; TAXES 71 7.1. Yield Protection 71 7.2. Changes in Capital Adequacy Regulations 72 7.3. Availability of Types of Advances; Adequacy of Interest Rate 72 7.4. Taxes 72 7.5. Selection of Lending Installation; Mitigation Obligations; Lender Statements; Survival of Indemnity 76 ARTICLE 8 SECURITY AND GUARANTIES 76 8.1. Security 76 8.2. Guaranties 77 ARTICLE 9 CONDITIONS PRECEDENT 78 9.1. Initial Conditions Precedent 78 9.2. Conditions Precedent to Each Credit Extension 80 9.3. Conditions Precedent to Initial Advance to any New Vehicle Floorplan Borrower 81 9.4. Real Property Conditions 81 ARTICLE 10 REPRESENTATIONS AND WARRANTIES 82 10.1. Existence and Standing 82 10.2. Authorization and Validity 83 10.3. No Conflict; Government Consent 83 10.4. Financial Statements 83 10.5. Material Adverse Change 83 10.6. Taxes 84 10.7. Litigation and Contingent Obligations 84 10.8. Subsidiaries and Affiliates 84 10.9. ERISA 84 10.10.Accuracy of Information 84 10.11. Regulation U 85 10.12.Material Agreements 85 10.13. Compliance with Laws 85 10.14. Ownership of Properties 85 10.15. Plan Assets; Prohibited Transactions 85 10.16. Trademarks; Patents, Etc 85 10.17. Burdensome Restrictions 85 10.18. Force Majeure 86 10.19. Investment Company Act, Etc 86 10.20. Solvency 86 10.21. Franchise Agreements; Material Business Relationships 86 10.22. Security Interests 86 10.23. Continuing Representations and Warranties 86 ARTICLE 11 FINANCIAL COVENANTS AND INFORMATION 87 11.1. Financial Covenants 87 11.2. Financial Information 88 ARTICLE 12 AFFIRMATIVE COVENANTS 90 Page - ii 12.1. Maintenance of Existence and Permits 90 12.2. ERISA 91 12.3. Inspection 91 12.4. Collateral Audits 91 12.5. Books and Records 91 12.6. Maintenance of Properties 92 12.7. Taxes and Other Obligations 92 12.8. Insurance 92 12.9. Compliance with Laws 92 12.10. Agreements with Sellers 93 12.11.Repurchase Agreements 93 12.12. Management 93 12.13. Landlords Consents 93 12.14. Notification 93 12.15. Further Assurances 94 12.16.Deposit Accounts 95 12.17. Joinder of New Subsidiaries 95 ARTICLE 13 NEGATIVE COVENANTS 95 13.1. Mergers, Etc 96 13.2. Guaranties, Etc 97 13.3. Liens 97 13.4. Restricted Payments 98 13.5. Subordinated Debt 99 13.6. Loans and Investments 99 13.7. Transactions with Affiliates 100 13.8. Type of Business 101 13.9. Structure 101 13.10. Indebtedness 101 13.11. Margin Stock; Speculation 102 13.12. Restrictive Agreements 102 13.13. Permitted Acquisitions 103 13.14. Accounting Changes; Fiscal Year 105 13.15. LRE and LCDC 105 ARTICLE 14 DEFAULT AND REMEDIES 105 14.1. Events of Default 105 14.2. Consequences of Default; Rights and Remedies 108 14.3. Application of Payments 109 ARTICLE 15 HAZARDOUS SUBSTANCES 109 15.1. Representations and Warranties 109 15.2. Activities 110 15.3. Inspections 110 15.4. Release and Indemnity 110 15.5. Survival 110 ARTICLE 16 THE AGENT 110 16.1. Appointment; Nature of Relationship 110 16.2. Powers 111 Page - iii 16.3. General Immunity 111 16.4. No Responsibility for Loans, Recitals, Etc 111 16.5. Action on Instructions of Lenders 111 16.6. Employment of Agents and Counsel 112 16.7. Reliance on Documents; Counsel 112 16.8. Agents Reimbursement and Indemnification 112 16.9. Notice of Event of Default 113 16.10. Rights as a Lender 113 16.11. Lender Credit Decision, Legal Representation 113 16.12. Successor Agent 114 16.13. Agents Fees 114 16.14. Delegation to Affiliates 114 16.15. Execution of Collateral Documents 114 16.16. Collateral Releases 114 16.17. No Advisory or Fiduciary Responsibility 115 16.18. Co-Documentation Agents, Syndication Agent, etc 115 ARTICLE 17 MISCELLANEOUS 115 17.1. Expenses; Indemnification 115 17.2. Successors and Assigns 116 17.3. Participations 117 17.4. Assignments 118 17.5. Register 120 17.6. Dissemination of Information 120 17.7. Ratable Payments 120 17.8. Setoff 120 17.9. Amendments and Waivers 121 17.10. Waiver; Cumulative Remedies 122 17.11. Notices 122 17.12. Integration; Conflicting Terms 123 17.13. Governing Law 124 17.14. Consent To Jurisdiction 124 17.15. Documents Satisfactory to Agent and Required Lenders 124 17.16. Exhibits 124 17.17. Headings 124 17.18. Nonliability of Lenders 124 17.19. Survival of Representations 125 17.20. Governmental Regulation 125 17.21. Counterparts 125 17.22. Severability 125 17.23. Construction 125 17.24. USA Patriot Act Notification 126 17.25. Nonreliance 126 17.26. Confidentiality 126 17.27. Ford Letter Agreement 127 17.28. Waiver of Jury Trial 127 17.29. Disclosure 128 Page - iv SCHEDULE 1 PRICING SCHEDULE DISCLOSURE SCHEDULE EXHIBIT A  NEW VEHICLE FLOORPLAN NOTE EXHIBIT B  USED VEHICLE FLOORPLAN NOTE EXHIBIT C  REVOLVING NOTE EXHIBIT D  COMPLIANCE CERTIFICATE EXHIBIT E  USED VEHICLE BORROWING BASE CERTIFICATE EXHIBIT F  REVOLVING LOAN BORROWING BASE CERTIFICATE EXHIBIT G  ASSIGNMENT AGREEMENT EXHIBIT H  PLEDGE AGREEMENT EXHIBIT I  SECURITY AGREEMENT EXHIBIT J  COMMERCIAL GUARANTY EXHIBIT K  TERMINATION AGREEMENT EXHIBIT L  BORROWER JOINDER AGREEMENT EXHIBIT M  GUARANTOR JOINDER AGREEMENT EXHIBIT N  EXISTING SUBSIDIARY JOINDER AGREEMENT EXHIBIT O  BORROWER TERMINATION AGREEMENT EXHIBIT P  ADDITIONAL LENDER AGREEMENT EXHIBIT Q  INCREASING LENDER AGREEMENT Page - v LOAN AGREEMENT This
